EXHIBIT 10.56 [***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT Micron NTC CONFIDENTIAL TECHNOLOGY TRANSFER AND LICENSE AGREEMENT This TECHNOLOGY TRANSFER AND LICENSE AGREEMENT (this “Agreement”), is made and entered into as of this 21st day of April, 2008 (“Effective Date”), by and between Micron Technology, Inc, a Delaware corporation (“Micron”), and Nanya Technology Corporation (Nanya Technology Corporation [Translation from Chinese]), a company incorporated under the laws of the Republic of China (“NTC”).(Micron and NTC are referred to in this Agreement individually as a “Party” and collectively as the “Parties”). RECITALS A.Micron currently designs and manufactures Stack DRAM Products (as defined herein) and develops Process Technology (as defined herein) therefor. NTC and Micron desire to engage in joint development and/or optimization of Process Technology for process nodes of 68 nm, 50nmand other dimensions and joint development of Stack DRAM Designs for Stack DRAM Products to be manufactured on such process nodes, as the Parties may agree in the JDP Agreement. B.
